
	

114 HR 2081 PCS: To extend the deadline for commencement of construction of a hydroelectric project involving the Gibson Dam.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 395114th CONGRESS
		2d Session
		H. R. 2081
		IN THE SENATE  OF THE UNITED STATES
		March 16, 2016Received; read twice and placed on the calendarAN ACT
		To extend the deadline for commencement of construction of a hydroelectric project involving the
			 Gibson Dam.
	
	
		1.Extension of time for Federal Energy Regulatory Commission project involving Gibson Dam
 (a)In generalNotwithstanding the requirements of section 13 of the Federal Power Act (16 U.S.C. 806) that would otherwise apply to the Federal Energy Regulatory Commission project numbered 12478–003, the Federal Energy Regulatory Commission (referred to in this section as the Commission) may, at the request of the licensee for the project, and after reasonable notice and in accordance with the procedures of the Commission under that section, extend the time period during which the licensee is required to commence construction of the project for a 6-year period that begins on the date described in subsection (b).
 (b)Date describedThe date described in this subsection is the date of the expiration of the extension of the period required for commencement of construction for the project described in subsection (a) that was issued by the Commission prior to the date of enactment of this Act under section 13 of the Federal Power Act (16 U.S.C. 806).
			
	Passed the House of Representatives March 15, 2016.Karen L. Haas,Clerk
	March 16, 2016Received; read twice and placed on the calendar
